 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3 FERNANDO HARO III, an individual,                           Case No.: 2:20-cv-02113-APG-DJA

 4              Plaintiff                                   Order Denying Application for Entry of
                                                                      Clerk’s Default
 5 v.
                                                                           [ECF No. 14]
 6 KRM, INC., d.b.a THOMAS KELLER
   RESTAURANT GROUP, a foreign
 7 corporation; and, TK MANAGEMENT, LLC,
   a foreign Limited Liability Company; and
 8 TK LAS VEGAS, LLC, d.b.a “Bouchon at
   the Venetian, Foreign Limited Liability
 9 Company;

10              Defendants

11             Plaintiff Fernando Haro III moves for entry of default against “Defendant Bouchon at the

12 Venetian” for failure to respond to the complaint in this case. ECF No. 14. Defendant KVP, LP

13 objects to the entry of default, asserting that Haro has named the wrong entity as doing business

14 as Bouchon at the Venetian, and that Haro did not properly serve defendant TK Las Vegas, LLC

15 even if it is a proper defendant. ECF No. 15.

16             It appears from KVP’s objection that Haro is or should be aware of the proper defendant

17 to sue in this case, given his prior EEOC action and his pending appeal at the Supreme Court of

18 Nevada. See ECF No. 15 at 2. And it appears that Haro’s attempted service of process on the

19 defendants did not satisfy Federal Rule of Civil Procedure 4. It is preferable to have cases

20 decided on their merits, rather than through procedural defaults, and counsel for KVP has agreed

21 to respond to the amended complaint on behalf of KVP. 1

22

23
     1
         It is unclear whether counsel will file an appearance for the other defendants.
 1         The marshal’s office confirms that defendant KRM, Inc. waived service under Rule 4(d)

 2 on April 22, 2021. ECF No. 16. I will give the defendants 60 days from then to answer or

 3 otherwise respond to the amended complaint. See Fed. R. Civ. P. 4(d)(3). I recommend that

 4 counsel for KVP reach out to Haro to discuss who should be the proper defendants in this case,

 5 and stipulate to allow Haro to file a second amended complaint if necessary to name the correct

 6 entities. That should allow the case to move forward more efficiently.

 7         I THEREFORE ORDER that the plaintiff’s application for entry of default (ECF No. 14)

 8 is denied. Absent a stipulation of the parties, the deadline for the defendants to answer or

 9 otherwise respond to the plaintiff’s amended complaint (ECF No. 9) is June 21, 2021.

10         DATED this 12th day of May, 2021.

11

12
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23



                                                    2
